Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Final Office Action.  Claims 1-20 are pending in this application and have been rejected below.      

Response to Amendments
Applicant’s amendments are acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, 
Claims 1-20 falls within a statutory class of process, machine, manufacture, or composition of matter.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. Claims 1, 9, and 20 includes limitations reciting functionality for generating a prospective product solution set by:
Building a requirements library…corresponding to a new product development of a new product,
Performing contextual analysis on the set of industry data and the set of product data and based on the contextual analysis generating a set of industry framework mappings that map a set of industry data to a set of product data…
Performing semantic analysis on the set of product data and the set of market data… 
Generating a set of marketing intelligence mappings that map the set of product data to the set of market data based on a set of keywords identified during the semantic analysis
Prioritizing a set of product features…
Generating a set of product differentiator references…
Generating a plurality of minimum viable product solutions based on the prioritized set of product features
Generating a prospective product solution set that corresponds to a new product development and comprises the plurality of minimal viable production solutions corresponding to a plurality of groups
Updating the requirements library based on the set of prioritized product features
Utilizing the updated requirements during a development of a different new product
These limitations describe an abstract idea reasonably categorized as Certain methods of organizing human activity because each of the steps including: the use of the requirements, the generating a prospective product solution set, the updating of the requirements, and bringing new products to market (0001, Spec) describes commercial or legal interactions (including …marketing or sales activities or behaviors; business relations); 
and Mental processes because the contextual analysis, the semantic analysis, the generating mapping; the prioritizing; the generating a plurality of minimum viable product solutions, and the generating a prospective product solution set, are evaluations that can be performed in the human mind.  Similarly, Claims 2-8 and 10-19 recite the abstract concept identified above.   
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claims 1, 9, and 20 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the memory, processor, and instructions, continuous module. When considered in view of the claim as a whole, Examiner submits that these additional elements that integrate the abstract idea into a practical application because, in view of Figure 1 and 2 and the associated paragraphs of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).   
With respect to “a set of data…wherein the set of data comprises a set of industry data, a set of product data, and a set of market data”, Examiner notes the types of data are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of data utilized.  Further, the structural elements remain the same regardless of the type of model utilized. As a result, claim 1, 9, and 20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 2-8 and 10-19 do not include any additional elements. As a result, claims 1-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1, 11, and 20 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the memory, processor, and instructions, continuous learning module.  Examiner submits that the additional elements do not amount to significantly more than the abstract idea because, in view of Figure 1 and 2 and the associated paragraphs of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f), and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   
As a result, claims 1, 11, and 20 do not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
Claims 2-8 and 10-19 do not include any additional elements. As a result, Claims 1-20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong.  
Accordingly, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims with respect to Scrum have been fully considered but are moot in view of new reference Rubin.  
With respect to the 101 Rejection –

    PNG
    media_image1.png
    136
    811
    media_image1.png
    Greyscale

Examiner responds each of these improvements is a business-process improvement.

    PNG
    media_image2.png
    206
    809
    media_image2.png
    Greyscale

See 101 Rejection -These limitations describe an abstract idea reasonably categorized as Certain methods of organizing human activity because each of the steps including: the use of the requirements, the generating a prospective product solution set, the updating of the requirements, and bringing new products to market (0001, Spec) describes commercial or legal interactions (including …marketing or sales activities or behaviors; business relations);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

   
Claims 1-5, 7, 9-12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jose (2019/0243644) in view of Rubin (MVP and MMF and MRF, Oh My!, by Rubin, Apr 17, 2017, Innolution.com, https://innolution.com/blog/mvp-and-mmf-and-mrf-oh-my, hereinafter Rubin), in view of Jarno (“Towards Agile Product and Portfolio Management”, January 2011, Aalto University, School of Science, Jarno Vähäniitty, Kristian Rautiainen, Ville Heikkilä & Kevin Vlaanderen, hereinafter Jarno)
 
Regarding Claim 1, Jose discloses:
 A method implemented by an information handling system that includes a 2memory and a processor (Figure 1, 0036, 0080- processor, memory) the method comprising:  
building a requirements library from 3building a requireementsba set of data collected from a plurality of data sources corresponding to 4a new product development of a new product, wherein the set of data comprises a set of 5industry data, a set of product data, and a set of market data; and wherein the set of product data comprises a set of product features  (Examiner notes each of the types of data are non-functional descriptive material; Examiner has applied art to facilitate prosecution;  
Figure 3- “Plurality of initiatives” (ex. Industry data) “User Experience Features” (ex. Market data) “Functional Features” (Ex. Product Data) “System Assurance Features” (interpreted as non-functional requirement; ex. Industry data) mapped to product backlog (Requirement 1-N))   
(0042 - According to an embodiment of the disclosure, the system 100 includes the requirements derivation module 110.  The requirements derivation module 110 derives the set of requirements from a plurality of sources, wherein the set of requirements is maintained in the product backlog.  The product backlog is maintained by the product owners.  The product owner captures the set of requirements/features from the multiple sources broadly classified as strategic initiatives, user centric personas or business components.  Thus, there will be user experience features, functional features and business component features as shown in the schematic diagram of FIG. 3.  This would enable the plurality of scrum teams to visualize the end benefiter of the requirements and derive a direct sense of value add that they are contributing to that particular entity (business/persona/component).
	See Also 0024, 0045, Claim 6 -  The expression "set of requirements" or "requirements" or "the plurality of features" or "features" in the context of the present disclosure refer to the requirements which is desired in the product and shared with the teams.  The requirements can be functional or non-functional requirements.  The set of requirements are maintained in a product backlog) 	 
[0045] According to an embodiment of the disclosure the system 100 further configured to additionally manage a set of non-functional requirements (NFR).  The agile team needs to ensure that both functional and non-functional 
requirements are captured right from the start of the program.  The system 100 
captures the constraints in addition to the set of requirement that the product 
needs to meet...  
performing contextual analysis on the set of industry data and the set of product data in the requirements library and, based on the contextual analysis, 6generating a set of industry framework mappings that map the set of 7industry data to the set of product data (0042– The requirements derivation module 110 derives the set of requirements from a plurality of sources, wherein the set of requirements is maintained in the product backlog.  The product backlog is maintained by the product owners.  The product owner captures the set of requirements/features from the multiple sources broadly classified as strategic initiatives, user centric personas or business components.  
0037 - …The product owners are responsible for managing a product backlog...
0043- the requirements derivation module 110 also manages the backlog of initiatives, the backlog of features, and the backlog of stories; 
Examiner interprets the “capturing” of the requirements/features by the owner and the “deriving” of the requirements by the requirements derivation module 110, the “managing” of the product backlog by the owner and the “managing” of the backlog of the features by the requirements derivation module 110- as the manager and the requirements derivation module 110 both involved in the receiving and recording/managing of the product backlog list; while receiving the requirements/features and managing the product backlog list, the owner would have to recognize the words (contextual analysis);  the resultant product backlog list (industry framework mappings) would map the received initiatives (ex. Industry data) and functional features (ex. Product data) based on the contextual analysis)
performing semantic analysis on the set of product data and the set of market data in the requirements library, wherein the semantic analysis identifies one or more relationships between at least one product feature term in the set of product features and at least one market term in the set of market data and generates a set of keyword mappings based on the identified one or more relationships; (Figure 3- Product backlog; the terms would be mapped together through the same backlog) 
 (0042– The requirements derivation module 110 derives the set of requirements from a plurality of sources, wherein the set of requirements is maintained in the product backlog.  The product backlog is maintained by the product owners.  The product owner captures the set of requirements/features from the multiple sources broadly classified as strategic initiatives, user centric personas or business components.  
0037 - …The product owners are responsible for managing a product backlog...
0043- the requirements derivation module 110 also manages the backlog of initiatives, the backlog of features, and the backlog of stories; 
Examiner interprets the “capturing” of the requirements/features by the owner and the “deriving” of the requirements by the requirements derivation module 110, the “managing” of the product backlog by the owner and the “managing” of the backlog of the features by the requirements derivation module 110 as the manager and the requirements derivation module 110 both involved in the receiving and recording/managing the product backlog list; while receiving the requirements/features and managing the product backlog list, the owner would be identifying and analyzing words (keywords identified during semantic analysis);  the resultant product backlog list (market intelligence mappings) would map the received user experience features (ex. Market data) and functional features (ex. Product data) based on the keywords identified during the semantic analysis) 
generating a set of market intelligence mappings based on the set of keyword mappings that map the set of product features to the set of market data (paragraph above-the resultant product backlog list (market intelligence mappings) would map the received user experience features (ex. Market data) and functional features (ex. Product data) based on the keywords identified during the semantic analysis)
9prioritizing a set of product features included in the set of product data 10based on the set of industry framework mappings and the set of market intelligence mappings; where each product feature in the set of product features is a required feature of the new product; 
(See Jose, Claim 15 – wherein the set of requirements are prioritized 
in the product backlog (industry framework mappings, market intelligence mappings) depending on their relevancy to the program
Figure 3 - “Functional Features” (Ex. Product Data) in requirements
0044 – sizing and prioritizing of functional features (ex. Product data) in the product backlog (industry framework mappings, market intelligence mappings) using “agile techniques”, and “based on the value to end users and the business benefit they would offer;  “Further, it should be appreciated that the set of requirements cae prioritized based on the business need and size and can be taken up for implementation based on the priority.  The set of requirements are sized and prioritized using agile estimation techniques.  The criteria for sizing and prioritization varies for multiple levels.  Initiatives are sized based on 
broad amount of development effort and cost of implementation, and ranked based on the value the initiative will provide.  The value is indication of the 
return on investment, the urgency of need etc. Similarly, the features and 
 stories are sized and ranked based on the value to end users and the business 
benefit they would offer”)
 generating a set of product differentiator references based on the set of market data that differentiate the new product over one or more competitive products; (Figure 7- Specific plan feature data (product differentiator references) within Product and Release Backlogs, during product development)
generating a plurality of minimum viable product (MVP) solutions wherein each one of the plurality of MVP solutions comprises a different prioritized set of product features and adheres to the set of product differentiator references, (Figure 3, 0074 – the minimum viable product(s) are released at end of every sprint; [0074] In the next step 216, the minimum viable product is delivered corresponding to the program based on the set of recommendations at the end of every sprint.
0047- product backlog requirements keep on updating with every sprint (different prioritized set of product features)
11generating a prospective product solution set that corresponds to the new 12product and comprises the plurality of minimum viable production solutions corresponding to a plurality of groups.  (0074-the minimal viable products at the end of every sprint) 
updating, by a continuous learning module, the requirements library based on the prioritized set of product features; (0047- the product backlog requirements keep on updating with every sprint (different prioritized set of product features)
and utilizing the updated requirements during a development of the product (0047- the product backlog requirements keep on updating with every sprint (different prioritized set of product features)
Jose does not explicitly state: wherein each one of the plurality of MVP solutions comprises a same set of the prioritized set of product features
Rubin (MVP and MMF and MRF, Oh My!  Apr 17, 2017, Innolution.com, https://innolution.com/blog/mvp-and-mmf-and-mrf-oh-my), discloses two MVP solutions each including the same set of prioritized features.  

    PNG
    media_image3.png
    438
    775
    media_image3.png
    Greyscale

Larger customer features (MVP “solutions”), and Must-have subsets of these features (MVP “solutions”; See Examples Below- paying with gift certificates once per purchase, most popular way of searching for a product) are both MVP solutions that would include “the same set of the prioritized set of product features” 
…Because of these two common established usages, I have personally avoided using MVP to mean the minimum set of releasable features that a customer would actually pay to use since a meaningful subset of people would be confused by this usage….
So what about using MMF (Minimum Marketable Feature) to mean the smallest releasable set of features?....
…One way to think about an MMF is that it represents the must-have subset of a larger customer feature. In other words it is the minimum part of a larger feature that would be useful / valuable to a customer without the nice-to-have parts of the same feature.
For example, if you were developing a product that allowed customers to pay with gift certificates, the MMF of paying with a gift certificate might only allow the customer to use one gift certificate per purchase. Later on you might implement the nice-to-have part of the pay-with-a-gift-certificate feature by letting the customer pay for one order with multiple gift certificates.
An important observation is that just building the MMF for paying with a gift certificate would not, on its own, constitute a releasable product. We would also need to have the MMF for searching for the product you want to buy (e.g., there might be 50 ways of searching for a product and we can go to market with just the single most popular way), the MMF for carting the product (assuming we were implementing a shopping cart), as well as the MMF for paying with a gift certificate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jose’s MVP solutions to include Rubin’s same set of product features, providing the “minimum marketable features” including “the minimum parts of the larger features that would be useful/valuable to a customer without the nice-to-have parts of the same feature” (Rubin), helping reduce costs of testing market feedback of the product.   
Jose does not explicitly state the updated requirements are utilized during a development of a different new product.” 
Jarno discloses this limitation
(Page 130-backlog is the merged backlogs of two different products; 
portfolio management can be more effectively carried out by merging the backlogs for different product/service offerings into a single backlog and then performing backlog management as usual. Likewise, Krebs (2008) advocates that the ongoing and planned projects should be kept in a list called the ―project portfolio backlog‖. Decisions about which projects will con-tinue, be put on hold, launched or killed are then made on a per-sprint basis)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize Jarno’s merged backlog for different products to Jose’s in view of Rubin’s updated requirements, increasing data organization, helping portfolio management (Jarno, 130) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

1 Regarding Claim 2, Jose in view of Rubin in view of Jarno discloses: The method of claim 1 further comprising: 
5reprioritizing the prioritized set of product features based on the set of 6market intelligence mappings;   (0047- the product backlog requirements keep on updating with every sprint (different prioritized set of product features)
7revising the prospective product solution set based on the reprioritized set 8of product features. [0074] In the next step 216, the minimum viable product is delivered corresponding to the program based on the set of recommendations at the end of every sprint (different prioritized features)

1 Regarding Claim 3, Jose in view of Rubin in view of Jarno discloses: The method of claim 2 further comprising:  2generating the plurality of minimum viable production solutions based on evaluating the 3reprioritized set of product features against at least one go-to-market 4timeline.  ([0041] The plurality of initiatives are broken down to implementable features or a set of requirements, prioritized and planned into release schedules.  Releases are progressed as sprints, where at the end of each sprint multiple teams together release one version of working system, and at the end of a release as a minimum viable product (MVP).  As the minimum viable product is released, the value is observed and logged against the objective on the timeline.  Inspection and adaption is performed at every sprint, every release and every timeline milestone.  The system 100 provides the capability to track these schedules real-time in a simple understandable manner. 
1 Regarding Claim 4, Jose in view of Rubin in view of Jarno discloses:  The method of claim 3 further comprising: generating one or more staggered release plans of one or more products 3corresponding to the new product, (0005, 0025 - Agile software development refers to software development methodologies in which software is developed incrementally in steps referred to as iterations or sprints.
0041, 0056, 0074 - Releases are progressed as sprints, where at the end of each sprint multiple teams together release one version of working system, and at the end of a release as a minimum viable product (MVP).)

1 Regarding Claim 5, Jose in view of Rubin in view of Jarno discloses The method of claim 1 further comprising:  
2



31adjusting the requirements library based on feedback selected from the 2group consisting of a new product enhancement, a new compliance 3requirement, a new market intelligence, a new product-market map 4association derivation, and a new product manager priority. (Figure 3 –product backlog (Requirement 1-N) mapped to initiatives)
 Claim 15 - wherein the set of requirements are prioritized in the product backlog depending on their relevancy to the program 
 (0053 - Firstly, the user reduces one or more requirements of the first set of requirements from the release backlog until the planned story points become less than or equal to the total number of story points. This type of project planning may be referred to as “feature driven”. The organizations aim to deliver a defined set of requirements which are of utmost business value and urgency based on market changes. The teams need to deliver all the set of requirements in the release backlog within flexible timeframe i.e. the sprint duration can differ, since release end date is decided based on the how many sprints the team would require to complete the set of features
0054(bottom) - Else, in most cases only the prioritized stories/features which can be handled in the release based on the team capacity are retained in the release and remaining moved out of the release.)

Regarding Claim 7, Jose in view of Rubin in view of Jarno discloses The 1method of claim 1 further comprising: 2grouping a set of requirements comprising at least one functional 3requirement and at least one non-functional requirement based on a set of 4problem types and a set of industry types  (Figure 3 – Product Backlog; Requirements 1-N are tied to initiatives and features (Functional Features, System Assurance Features (as non-functional requirement); 
See Also 0024, 0045, Claim 6 -  The expression "set of requirements" or "requirements" or "the plurality of features" or "features" in the context of the present disclosure refer to the requirements which is desired in the product and shared with the teams.  The requirements can be functional or non-functional requirements.  The set of requirements are maintained in a product backlog;
Claim 6 -The method of claim 1 further comprising the step of managing additionally, a set of non-functional requirements in the set of requirements
0077 –initiatives (ex. “build a mobile app”) are identifying industry types
[0006] … The input for the release planning process is a set of features that are evolving due to changing user requirements and better problem understanding. (features tied to problem types))
5segmenting the set of grouped requirements based on one or more 6problem types within one of the set of industry types; [0042] …The product owner captures the set of requirements/features from the multiple sources broadly classified as strategic initiatives, user centric personas or business components.  Thus, there will be user experience features, functional features and business component features as shown in the schematic diagram of FIG. 3.  This would enable the plurality of teams to visualize the end benefiter of the requirements and derive a direct sense of value add that they are contributing to that particular entity (business/persona/component)
Thus, the requirements are further segmented based on the particular end-benefiter of the requirement (ex. user experience, business))  
7classifying the segmented set of grouped requirements based on the set of product data and the set of problem types, wherein the classified Docket No. IN820160998US01 Page 25 of 31Atty. Ref. No. 9003segmented set of grouped requirements are utilized during the generation of the set of industry framework mappings.  [0042] …The product owner captures the set of requirements/features from the multiple sources broadly classified as strategic initiatives, user centric personas or business components.  Thus, there will be user experience features, functional features and business component features as shown in the schematic diagram of FIG. 3.  This would enable the plurality of scrum teams to visualize the end benefiter of the requirements and derive a direct sense of value add that they are contributing to that particular entity (business/persona/component)
Thus, the requirements are classified by the end-benefiter of the requirement (ex. user experience, business)  
	Figure 3 - “System Assurance Features” (interpreted as non-functional requirement; ex. Industry data) mapped to product backlog (Requirement 1-N) (industry framework mappings), 
Claim 6 -The method of claim 1 further comprising the step of managing additionally, a set of non-functional requirements in the set of requirements
0024- The expression "set of requirements" or "requirements" or "the plurality of features" or "features" in the context of the present disclosure refer to the requirements which is desired in the product and shared with the teams.  The requirements can be functional or non-functional requirements.  The set of requirements are maintained in a product backlog;
0045 - According to an embodiment of the disclosure the system 100 further configured to additionally manage a set of non-functional requirements (NFR).  The agile team needs to ensure that both functional and non-functional requirements are captured right from the start of the program.  The system 100 captures the constraints in addition to the set of requirement that the product needs to meet.
Thus, the requirements classified by end-benefiter also identify the functional/non-functional requirements (industry framework mappings))  

Claims 9, 10, 11, 12, 14 stand rejected based on the same citations and rationale as applied to Claims 1, 2, 3-4, 5, and 7, respectively.

Claims 16, 17, 18, 19, and 20 stand rejected based on the same citations and rationale as applied to Claims 1, 2, 3-4, 5, and 7, respectively.

Claims 6, 8, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jose in view of Rubin in view of Jarno in view of Vlaanderen, K. et al., “The agile requirements refinery: Applying SCRUM principles to software product management,” Information and Software Technology, 2011. 53(1): P. 58-70. 

1 Regarding Claim 6, Jose n view of Rubin in view of Jarno discloses The method of claim 1 further comprising:  2a product vision statement (Figure 3 – set of visions) and the set of industry framework 3mappings and the prioritized set of product features, (Figure 3- “Plurality of initiatives” (ex. Industry data) “Functional Features” (Ex. Product Data) “System Assurance Features” (interpreted as non-functional requirement; ex. Industry data) mapped to product backlog (Requirement 1-N);   product backlog (Requirement 1-N) would include both the Functional features and System Assurance features (industry framework mappings)
Examiner notes Jose’s industry framework mappings are its requirements
Claim 15 - wherein the set of requirements are prioritized in the product backlog depending on their relevancy to the program)
wherein the product 4vision statement comprises a set of personas, a set of features, and a set 5of benefits statements.  0077 - "To become the leading holiday planning company, serving customers (personas) with exotic, customizable holiday packages (feature) so that they can have a relaxing get away from their hectic day to day life" (benefits))
Jose does not explicitly state, ”building a product vision statement based on the set of industry framework 3mappings and the prioritized set of product features,“
Vlaanderen discloses a production functionality vision is “refined” (interpreted as “building”) with details and specifications as it “move through” each of the stages (vision, theme, concept, requirements definitions) (Page 61) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jose’s in view of Rubin in view of Jarno vision statement to include Vlaanderen’s vision refinement, further refining a vision statement with details and specifications as it moves through subsequent stages (Page 61), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

1 Regarding Claim 8, Jose in view of Rubin in view of Jarno discloses The method of claim 1, further comprising:  2generating a prioritized list of product backlog requirements based on the set of market data; (Figure 3 - “User Experience Features” (ex. Market data) – Product backlog Requirements 1-N;
Claim 15 - wherein the set of requirements are prioritized in the product backlog depending on their relevancy to the program 
3distributing the product backlog requirements to one or more corresponding 4target developer groups.  (Figure 3 – Release Backlog-First Set of Requirements-Team 1-Team N)  
Jose does not explicitly state the product backlog requirements are defects. Vlaanderen discloses this limitation (59 - The product backlog contains a prioritized list of all items relevant to a specific product. This list can consist of bugs, customer requested enhancements, competitive product functionality, competitive edge functionality and technology upgrade. Once a requirement has been fully specified, with the approval of a developer, the requirement can be copied from the PB onto the Development Sprint Backlog.)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jose’s in view of Rubin in view of Jarno’s product backlog requirements to include Vlaanderen’s additional range of relevant items to a product (ex. bugs), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
. 
Claims 13 and 15 stand rejected based on the same citations and rationale as applied to Claims 6 and 8, respectively. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623